*583Denied January 14, 1919.
On Petition for Rehearing.
(177 Pae. 955.)
Petition for rehearing denied.
Department 1.
Messrs. Chamberlain, Thomas, Kraemer 3 Humphreys, for the petition.
Mr. Alfred P. Dobson, Messrs. Bauer 3 Greene, Mr. A. H. McCurtain and Mr. O. F. Montandon, contra.
McBRIDE, C. J.
The argument upon the petition for rehearing suggests in substance no matters not fully argued and considered at the hearing, but seems to proceed upon the theory that the conclusion arrived at in the opinion was that of the justice writing the opinion rather than that of the court. In this counsel are mistaken. The case was one of such importance that it received the careful attention of the whole court and after a careful consideration of the petition for rehearing and a re-examinaion of the authorities cited by counsel we still adhere to the opinion already rendered.
13. Clearly as language can express it clauses one and two of the will devise the property to decedent’s wife as executrix, and in that capacity only. In these two clauses she is not mentioned as a wife and defendants ’ whole contention that the devise is to the wife personally, is based upon a construction of the first two clauses in connection with other clauses in the instrument, wherein she is designated as “my beloved wife, Mary Beakey, whom I shall hereafter name as *584executrix” and other similar expressions of affection. It is the rule rather than the exception that a bequest to an executor is deemed to be to him in his official capacity: 2 Jarman on "Wills, 1662, and cases cited in the original opinion. In every case the intent of the testator must govern and this intent, as stated in the original opinion, must be ascertained by a consideration of the whole will. The first two clauses of the will are couched in such language as a testator would use were he devising his property to an indifferent person to be used for the benefit of his family. The devise is not to his wife as such but to his executrix, and an intent to devise to her in other than her official capacity as executrix must be gathered, if at all, from other parts of the will. By clause 3 of the will the testator “desires that my beloved wife, Mary Beakey, whom I hereafter name as executrix, shall sell such property as she shall deem proper, and that she shall take care of, educate, maintain and nourish our three children, ’ ’ etc. Now, how does the testator propose that these children shall be maintained, educated and nourished? The will answers, “I direct.” A command. “And request that she use such or all of the money.” What money? Clearly that “which may be the proceeds of any property which she may sell for that purpose.” Clearly for the purpose of educating and maintaining the children. Outside of the fact that he calls his executrix his “beloved wife” there is nothing here to indicate that he had any other primary purpose in mind except to provide for his children. Incidentally of course the executrix would perhaps be entitled to compensation out of the estate for the care and nourishment of the children, but we find nothing in the terms of the will to indicate that the devise was made *585to her in any other capacity than as executrix and for the purposes mentioned in the will.
This view is reinforced by the fourth clause which directs that after all the children have been educated and the youngest shall have attained the age of 21 years, the estate remaining in the hands of Mrs. Beakey shall be divided equally between herself and the children. If it had been the intent of the testator to devise his property to his wife personally and absolutely by the preceding clauses of the will, the fourth clause would be equivalent to a direction to divide her own property between herself and her children, whióh would be an absurdity. The fourth clause is entirely consistent with the theory that the bequest was to Mrs. Beakey as executrix and in trust for the purposes of educating and maintaining the children, and with no other theory. It may be said the will is unjust to the widow but, perhaps unfortunately, the law does not avoid a will because it fails to square itself with what persons other than the testator deem to be justice. We have no means of knowing the intimate relations of the parties, the financial situation of the wife of the deceased, or any of the circumstances which may have influenced the testator; we only have the fact conceded by the demurrer that having remarried she and her new husband have borrowed $5,000 to use for their own purposes and for their individual use and benefit. In view of this attempted disposition of the property the will may have been a wise precaution instead of an injustice.
We are fully satisfied with the opinion heretofore rendered and adhere to it.
Reversed and Remanded. Rehearing Denied.